Citation Nr: 1021286	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to June 1, 2004 for 
payment of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that decision, the RO determined that 
the Veteran was entitlement to nonservice-connected pension, 
effective on June 1, 2004, the first day of the month 
following the month in which his claim was received at the 
RO.  The Veteran appealed the effective date of the award of 
pension benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran requested to appear for a personal hearing before 
a Veterans Law Judge sitting at the RO.  That hearing was 
scheduled for May 8, 2009, and the Veteran was notified of 
the time and place of the hearing by letter dated April 15, 
2009.  The Veteran failed to report to the scheduled hearing.  

However, a review of the claims file reveals that the April 
2009 notice letter identifying the time and place of the 
scheduled hearing was returned to the RO as undeliverable; 
thus, it appears that the Veteran did not receive proper 
notice of the time and place of the scheduled hearing.  In 
June 2010, the undersigned determined that good cause had 
been shown for the Veteran's failure to report to the hearing 
scheduled for May 2009 and granted a motion to reschedule the 
hearing.

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The Veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses. 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  

Good cause having been shown for the failure to report to the 
previously scheduled hearing, the Veteran should be allowed 
another opportunity to provide testimony before a Veterans 
Law Judge sitting that RO.  As such, the case is remanded for 
the Veteran to be scheduled for a personal hearing at the RO 
before a Veterans Law Judge.  Before scheduling the hearing, 
the RO should notify the Veteran of his option to participate 
in a video conference hearing in lieu of a personal hearing.
Accordingly, the case is REMANDED for the following action:

Notify the Veteran of his option to 
appear for a video conference hearing in 
lieu of an in-person hearing before a 
Veterans Law Judge at the RO.  Then, 
appropriately schedule the Veteran for 
the hearing before a Veterans Law Judge, 
either at the RO or via video-conference 
per the Veteran's request.  The RO should 
notify the Veteran, at the correct 
address of record, and his representative 
of the date, time and place of the 
hearing.  After the hearing is conducted, 
or in the event the Veteran withdraws his 
hearing request or fails to report for 
the hearing, the claims file should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

